        Case 1:19-cv-03497-MKV Document 114 Filed 09/15/20 Page 1 of 2


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 ANDY GIL and RAFAEL HERNANDEZ, on behalf of                             DATE FILED: 09/15/2020
 themselves and all other similarly situated,

                           Plaintiffs,

                             -against-                                  1:19-cv-03497-MKV

 PIZZAROTTI, LLC., ATLANTIC CONTRACTING OF                             DEFAULT JUDGMENT
 YONKERS, INC., JOEL ACEVEDO, IGNAZIO CAMPOCCIA,
 GIACOMO DI’NOLA a/k/a GIACOMO DI NOLA, JOHN DOE
 CORPORATIONS 1-10, and RICHARD ROES 1-10,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On September 15, 2020, the Court held a hearing by telephone on the Motion for Default

Judgment as to liability on the crossclaims of Defendants/Cross-Plaintiffs Pizzarotti, LLC, Ignazio

Campoccia, and Giacomo Di’Nola for indemnification and contribution against Defendants Joel

Acevedo and Atlantic Contracting of Yonkers, Inc. [ECF No. 79].            The Court noted that

Defendants/Cross-Plaintiffs Pizzarotti, LLC, Ignazio Campoccia, and Giacomo Di’Nola had

served Defendants Joel Acevedo and Atlantic Contracting of Yonkers, Inc. with notice of the

Answer to Amended Complaint with Crossclaims [ECF Nos. 34, 62], Motion for Default Judgment

[ECF No. 85], and the Court’s Orders scheduling a hearing on the Motion [e.g., ECF Nos. 111–

112]. Defendants Joel Acevedo and Atlantic Contracting of Yonkers, Inc. failed to respond to the

crossclaims, and on May 14, 2020, the Clerk of Court entered Certificates of Default against these

Defendants. These Defendants did not respond to the Motion for Default Judgment or appear at

the hearing. Based on the Court’s careful review of the Motion and supporting papers filed by

Defendants/Cross-Plaintiffs Pizzarotti, LLC, Ignazio Campoccia, and Giacomo Di’Nola [ECF

Nos. 79, 80, 80-1, 80-2, 80-3, 80-4, 80-5, 80-6], and for the reasons stated at the hearing on
         Case 1:19-cv-03497-MKV Document 114 Filed 09/15/20 Page 2 of 2




September 15, 2020, the Court GRANTS the Motion for Default Judgment as to liability on the

crossclaims of Defendants/Cross-Plaintiffs Pizzarotti, LLC, Ignazio Campoccia, and Giacomo

Di’Nola for indemnification and contribution against Defendants Joel Acevedo and Atlantic

Contracting of Yonkers, Inc. Assessment of damages, if any, on the crossclaims for indemnity and

contribution is premature and must await trial of Plaintiffs’ claims against the Defendants/Cross-

Plaintiffs.

SO ORDERED.
                                                    _________________________________
Date: September 15, 2020                            MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
